Citation Nr: 1631715	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-31 785A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to December 12, 2014, and in excess of 50 percent as of February 1, 2016 for right hip arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to April 1998 and from October 2003 to February 2005, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran subsequently relocated and jurisdiction over his claims was transferred to the RO in Winston-Salem, North Carolina.

This case was remanded by the Board for additional development in March 2015.  It is now again before the Board for further appellate action.

In a December 2015 rating decision and supplemental statement of the case, the VA Evidence Intake Center assigned a temporary total disability rating for the Veteran's right hip disability effective December 12, 2014, the date he underwent total right hip replacement surgery.  A 50 percent rating was assigned effective February 1, 2016.  The Veteran has not indicated he is satisfied with the assigned ratings, and as such, his claims remain on appeal.

The Board also notes that although the Veteran was assigned a 100 percent rating for a period of convalescence following his surgery, the record indicates that his right hip disability impacted his ability to work even at the time of his January 2009 claim for service connection for the condition.  In addition, the Board notes that a claim for a TDIU due to a service-connected disability is part and parcel of any increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has added the issue of TDIU to the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In its March 2015 remand, the Board instructed the RO to afford the Veteran a VA examination, and the examination was performed in October 2015.  At the examination, the Veteran reported he had undergone a total right hip replacement on December 12, 2014, but still had pain with walking, running, bending, and squatting, and that he was unable to cross his legs.  He reported his pain was severe, and that he had flare-ups with intense pain which caused him to have to use a cane.  The Veteran's flexion was 150 degrees, his extension was 30 degrees, his abduction was 30 degrees, his adduction was 20 degrees, his external rotation was 40 degrees, and his internal rotation was 20 degrees.  The examiner stated that he did not review any of the Veteran's records.  The examiner stated that the Veteran could not have any magnetic resonance imaging (MRI) testing, and that "VA Rules" prohibited performing an X-ray on a joint that had been diagnosed with arthritis.  As such, neither of these tests was performed, and the examiner commented that it was difficult to find out where the Veteran's pain was coming from without X-ray images.  The examiner noted the Veteran had instability, disturbance of locomotion, and interference with standing.  The examiner also indicated the Veteran had intermediate ankylosis, between favorable and unfavorable.  The examiner ultimately indicated that there were moderately severe residuals of weakness, pain or limitation of motion due to the total right hip replacement surgery.  The examiner added that the Veteran was unable to stand or walk for more than half of a block without resting or using a cane or walker, and that even sitting for more than half of an hour was painful for him.  The examiner stated the Veteran was unable to perform any job which required sitting, walking or standing for a long period of time.

The Board first notes that the October 2015 examiner did not review any portion of the Veteran's claims file.  In addition, the examiner indicated that X-rays would help give a clearer picture of the Veteran's condition, but stated that there could be no MRI testing and that X-rays were prohibited by "VA rules."  The Board notes it is unaware of any VA rule or regulation preventing the performance of X-rays or an MRI on arthritic joints or on those which have been replaced with a prosthetic.  The Board also notes that the examiner's finding of moderately severe residuals from the Veteran's surgery, but not severe residuals, is inconsistent with the Veteran's report that his pain had become "severe," and the examiner's statement that the Veteran could not perform a job which required sitting, walking, or standing for a long period of time.  The Board also notes that the examiner indicated the Veteran had intermediate ankylosis, but did not explain how ankylosis was diagnosed without X-ray testing, or how ankylosis could be present even after a joint has been replaced with a prosthetic.  For the foregoing reasons, the Board finds that the October 2015 VA examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination is warranted.

The Board also finds that evidence relating to the impact of the Veteran's right hip disability on his ability to work has not been adequately addressed.  Specifically, in January 2009 treatment notes, a VA physician, Dr. J.K., stated that the Veteran was totally and permanently disabled and could not perform any work due to severe arthritis in his right hip.  In a February 2009 VA examination report, it was noted the Veteran could stand up to one hour, but was unable to walk more than a few yards.  In a March 2009 telephone call with a VA Medical Center (VAMC) employee, the Veteran stated he had quit working the previous fall at the recommendation of Dr. J.K., but had to go back to work in order to avoid losing his home.  An August 2009 orthopedic note indicated the Veteran was unable to continue the physical work of his car detailing business, and had to hire two people to do it.  In an October 2009 telephone call, the Veteran indicated he could not work because he was falling all the time.  He later reported he had a job as a baseball mascot and announcer and as a DJ at a skating rink, but was not working much due to hip pain.  In December 2009 he reported he was distressed since his wife was working two jobs to support the family.  In an April 2010 VA examination report, the Veteran reported he was unable to stand for more than a few minutes or walk more than a few yards due to his right hip condition.  In a March 2011 VA examination report, it was documented the Veteran was pressure washing car lots for work, but had difficulty with the walking and standing required, and worked only 3 days per week, 3 hours per day due to hip pain.  In a January 2012 treatment note, VA physician Dr. J.K. reiterated his belief that the Veteran was completely disabled due to his right hip disability and was unemployable.  In February 2012 the Veteran reported working several low key part-time positions, but in April 2012 he requested an increase in the powerful pain medication he was prescribed because his body couldn't hand the activity of washing cars.  In July 2013 he reported his quality of life was not very good and he could not work due to his hip pain and pain medication.  In June 2014, he reported he had to work since his wife was diagnosed with breast cancer, but that his pain was severe and ranged between 5 and 10 and was aggravated by his work washing cars and cleaning car lots.  In December 2014, just prior to his right hip replacement surgery, he reported he was unable to work due to his right hip pain.  In the October 2015 VA examination report discussed above, the examiner stated that the Veteran was unable to perform any job which required sitting, walking or standing for a long period of time.

The Board notes that no VA examiner has been tasked with reviewing the above-described history of the Veteran's right hip condition and addressing whether the Veteran is, or has been during the period of his claims, unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  See 38 C.F.R. § 4.16 (2016).  As such, this issue must be addressed by the VA examiner on remand.

The Board also notes that in the recent case of Correia v. McDonald, 2016 WL 3591858 (Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing positions and, if possible, with range of motion measurements of the opposite, undamaged joint.  As such, the VA examiner upon remand will be instructed to perform the required tests.

Finally, in its March 2015 remand, the Board noted that, at the time, the record showed the Veteran had undergone a total right hip replacement in June 2014, but that no records of the surgery had been obtained.  As such, the RO was instructed to obtain these records.  The record shows the Veteran's surgery had actually been rescheduled and took place on December 12, 2014, at the Wake Forest University Baptist Medical Center.  Although the RO sent a letter to the Veteran in August 2015 requesting that he identify all additional sources of treatment for his right hip condition, the letter did not specify the RO was seeking records related to the Veteran's surgery.  As such, the Board finds that an additional attempt to obtain records related to the December 2014 surgery should be made on remand.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include treatment records from the Wake Forest University Baptist Medical Center related to the Veteran's December 2014 total right hip replacement surgery.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not performed an examination or proffered an opinion in this case, to determine the nature and current severity of his right hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examination should include testing for pain in the right hip on both active and passive motion, in weight-bearing and non-weight-bearing positions and, if possible, as compared to range of motion of the undamaged left hip joint.

If the examiner determines that X-ray or MRI studies are not indicated, he or she should provide a rationale.

The examiner should specify whether the Veteran has ankylosis of the right hip.

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability currently renders him, or has rendered him at any time since January 22, 2009, unable to maintain any form of substantially gainful employment, to include physical and sedentary employment, consistent with his education and occupational background.

The examiner is advised that marginal employment does not constitute substantially gainful employment.

If the examiner determines that the Veteran is or has been unable to maintain such employment due to his right hip disability, the examiner should identify the time period or time periods when the Veteran was unemployable.

In providing his or her opinion, the examiner must address the history of the Veteran's right hip disability's impact on his ability to work, as summarized beginning on page 4 of this remand.  The examiner should specifically note the January 2009 and January 2012 opinions by Dr. J.K. that the Veteran was permanently and totally disabled and unemployable due to his right hip condition.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).




